BY THE COURT
The court submitted to the jury the issues raised by the petition, the three defenses in the answer and reply thereto. There was evidence germane and pertinent to all the defenses and especially the second wnd third affirmative defenses of the answer. The verdict of the jury was general and there were no interrogatories submitted to the jury and answers made thereto from which this court may be apprized of the theory upon which the verdict was returned for the defendants. This being true, if there is no error in the submission of the case on one of the defenses and the testimony may be said to support all of such defenses the court will not reverse because of error that may have intervened restricted solely to one of the defenses. This seems to be the state of the record in this case. It would therefore be of no benefit to discuss at length the claimed errors because we would be unable to say if they affected the verdict. Sites v Haverstick, 23 Oh St, 626, Ochsner v Traction Company, 107 Oh St, 33, Armour & Company v Yoder, 35 OLR, 361.
It is urged that the judgment is not supported by and is contrary to the weight of the evidence. A careful reading of the record discloses sharp conflict between the testimony of plaintiff and the defendants. The situation presents a question within the province of the jury to determine, namely, the credibility of the witnesses. Its determination contrary to the claim of the plaintiff is supported by the evidence giving to it that favorable intendment for the defendants which the jury had the right to do.
The judgment of the trial court will therefore be affirmed.
ALLREAD, PJ, HORNBECK and XUNKLE, JJ, concur.